        Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

DEVEN HAMMOND                                                                                       PLAINTIFF

V.                                                           CIVIL ACTION NO. 2:18-CV-150-KS-JCG

UNIVERSITY OF SOUTHERN MISSISSIPPI                                                               DEFENDANT

                          ANSWER AND AFFIRMATIVE DEFENSES
                      OF THE UNIVERSITY OF SOUTHERN MISSISSIPPI

        The University of Southern Mississippi (“Defendant”) states the following affirmative

defenses and otherwise responds to the averments of Plaintiff’s Complaint [Doc. 1].1

                                   FIRST AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim upon which relief can be granted.

                                 SECOND AFFIRMATIVE DEFENSE

        The sovereign immunity doctrine bars certain of Plaintiff’s claims against Defendant.

                                  THIRD AFFIRMATIVE DEFENSE

        The Mississippi Tort Claims Act, in both its substantive and procedural provisions, bars

certain of Plaintiff’s claims against Defendant.

                                 FOURTH AFFIRMATIVE DEFENSE

        The Eleventh Amendment to the United States Constitution bars certain of Plaintiff’s

claims against Defendant.

                                   FIFTH AFFIRMATIVE DEFENSE

        At all times relevant to Plaintiff’s claims, Defendant acted in good faith.



1
 By Order dated August 17, 2018 [Doc. 27], the Court dismissed with prejudice Plaintiff’s state law claims and all
claims against Defendant Dan Disch. To avoid undue confusion, the remaining Defendant responds to each of
Plaintiff’s averments despite the fact the state law claims and Defendant Dan Disch have been dismissed from this
matter with prejudice.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 2 of 13



                              SIXTH AFFIRMATIVE DEFENSE

     Plaintiff’s damages, if any, resulted from superseding or intervening acts or omissions.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff failed to mitigate his damages, if any.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by his own acts and/or omissions, or other

acts or omissions of some third party. Such acts and/or omissions were the sole proximate cause

or a contributing proximate cause of any damages which he allegedly suffered.

                              NINTH AFFIRMATIVE DEFENSE

       Defendant at all times acted reasonably based on the information available to it.

                             TENTH AFFIRMATIVE DEFENSE

       Defendant affirmatively pleads all state and federal law limitations on liability and

damages which may apply to Plaintiff’s claims.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff was not otherwise qualified for the football team.

                           TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff was not a qualified individual with a disability as that term is defined under the

Americans with Disabilities Act or the Rehabilitation Act.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       The business judgment rule protects Defendant, whether for the conduct of its employees

and/or for their independent or joint actions, and bars recovery for some or all of its conduct and

decisions.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 3 of 13



                          FOURTEENTH AFFIRMATIVE DEFENSE

        Legitimate non-discriminatory grounds support Defendant’s acts and omissions that are

the basis of some of Plaintiff’s claims, thus barring some or all of Plaintiff’s claims.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant based its decision concerning Plaintiff’s request for medical clearance on

reasonable and sufficient grounds, thus barring Plaintiff’s recovery against Defendant on some or

all of his claims.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Because Plaintiff’s participation on the football team posed a direct threat to the health

and safety of himself or others, he is not a person “otherwise qualified” to participate on the

football team.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred to the extent that he failed to submit to a medical evaluation.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Further and/or alternatively, to the extent that a reasonable accommodation could not be

made, Defendant specifically pleads the affirmative defense of undue hardship.

                                             ANSWER

        Having pled affirmatively and without any of the affirmative defenses, Defendant responds

to the specific allegations of Plaintiff’s Complaint as follows, and denies any allegations not

specifically admitted:

                                    I.      INTRODUCTION

        1.       Defendant is without sufficient information to admit or deny the averments of this

paragraph.
        Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 4 of 13



        2.     Defendant denies that Plaintiff’s one kidney does not affect his ability to play

football. Defendant further denies as stated that every single nephrologist who examined him has

cleared him to play football. Defendant is without sufficient information to admit or deny the

remaining averments of this paragraph.

        3.     Defendant is without sufficient information to admit or deny the averments of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

        4.     Denied.

        5.     To the extent this averment references a document, the document referenced speaks

for itself.

        6.     Denied as stated.

        7.     To the extent this averment references the USM Sports Medicine Policies and

Procedures, the policies and procedures speak for themselves. The remaining averments of this

paragraph are denied.

        8.     This allegation concerns written correspondence between Dr. Raynold Corona and

Defendant. The written communications themselves provide the best evidence of what was said

between the parties.

        9.     Denied as stated.

        10.    Denied.

        11.    This allegation concerns written correspondence between Dr. Raynold Corona and

Defendant. The written communications themselves provide the best evidence of what was said

between the parties.

        12.    Defendant is without sufficient information to admit or deny the averments of this

paragraph.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 5 of 13



           13.   To the extent this averment references the USM Sports Medicine Policies and

Procedures, the policies and procedures speak for themselves. The remaining averments of this

paragraph are denied.

           14.   This allegation concerns written correspondence between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           15.   Denied.

           16.   Denied.

           17.   This paragraph does not contain an averment of fact or law as to Defendant.

           18.   Denied.

           19.   Denied.

           20.   Denied.

           21.   Denied.

                             II.    JURISDICTION AND PARTIES

           22.   With the exception of Plaintiff’s claims barred by the Eleventh Amendment to the

United States Constitution, Defendant admits the Court has federal question over Plaintiff’s federal

claims under 28 U.S.C. § 1331. Defendant denies the remaining allegations.

           23.   Denied. Plaintiff’s state law claims have been dismissed.

           24.   Denied. Defendant admits that it is subject to personal jurisdiction in the Southern

District of Mississippi.

           25.   Denied.

           26.   Denied. Defendant admits that venue is proper in the Eastern Division of the

Southern District of Mississippi.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 6 of 13



          27.     Defendant is without sufficient information to admit or deny whether Plaintiff is a

citizen and resident of Baton Rouge, Louisiana. The remaining allegations of this paragraph are

denied.

          28.     Denied.

          29.     Admitted.

          30.     Denied.

                                            III.    FACTS

          31.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph.

          32.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph.

          33.     This paragraph does not contain an averment of fact or law as to Defendant.

          34.     Defendant denies that Plaintiff’s one kidney does not affect his ability to play

football. Defendant is without sufficient information to admit or deny the remaining allegations of

this paragraph.

          35.     This paragraph does not contain an averment of fact or law as to Defendant.

          36.     This paragraph does not contain an averment of fact or law as to Defendant.

          37.     This paragraph does not contain an averment of fact or law as to Defendant.

          38.     Denied as stated.

          39.     Denied.

          40.     Denied.

          41.     Denied.

          42.     Defendant admits that Plaintiff reported to the Student Health Services Center for
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 7 of 13



a physical. To the extent this averment references the written report from that physical

examination, the report speaks for itself.

        43.    This allegation concerns a USM Athletic Department Physical Information form.

The form speaks for itself.

        44.    Denied as stated.

        45.    Admitted.

        46.    Denied as stated.

        47.    Denied.

        48.    This allegation concerns written communications between Todd McCall and Daniel

Feig. The written communications themselves provide the best evidence of what was said between

the parties.

        49.    This allegation concerns written communications between Todd McCall and Daniel

Feig. The written communications themselves provide the best evidence of what was said between

the parties.

        50.    This allegation concerns written communications between Anthony Martinez, Jon

Gilbert, Daniel Feig, and Todd McCall. The written communications themselves provide the best

evidence of what was said between the parties.

        51.    Denied.

        52.    This paragraph does not contain an averment of fact or law as to Defendant.

        53.    This allegation concerns Defendant’s Sports Medicine Policies and Procedures.

The written policies and procedures speak for themselves.

        54.    Defendant is without sufficient information to admit or deny the allegations of this

paragraph.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 8 of 13



       55.     This allegation concerns written communications between Dr. Raynold Corona and

Defendant. The written communications themselves provide the best evidence of what was said

between the parties.

       56.     Denied as stated.

       57.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       58.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       59.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       60.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       61.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       62.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph and out of an abundance of caution the allegations are, therefore, denied.

       63.     This allegation concerns written communications between Dr. Raynold Corona and

Defendant. The written communications themselves provide the best evidence of what was said

between the parties.

       64.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph.

       65.     Defendant is without sufficient information to admit or deny the allegations of this

paragraph.
       Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 9 of 13



           66.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           67.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           68.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           69.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           70.   Defendant denies the underlying factual predicate but admits that it offered to allow

Plaintiff to be evaluated by Dr. Jon D. Thornton, a board-certified nephrologist licensed to practice

in the State of Mississippi. The remaining allegations are denied as stated.

           71.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           72.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the

parties.

           73.   This allegation concerns written communications between Plaintiff and Defendant.

The written communications themselves provide the best evidence of what was said between the
      Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 10 of 13



parties.

           74.     Denied as stated.

           75.     Denied.

           76.     Denied.

           77.     Denied.

           78.     Denied.

                                       IV.   CAUSES OF ACTION

                 Count I – Violation of Title II of the Americans with Disabilities Act
                             (Against University of Southern Mississippi)

           79.     Defendant incorporates its responses to the prior paragraphs.

           80.     This paragraph does not contain an averment of fact or law as to Defendant.

           81.     This paragraph does not contain an averment of fact or law as to Defendant.

           82.     Denied.

           83.     Denied.

           84.     This paragraph does not contain an averment of fact or law as to Defendant.

           85.     Denied.

           86.     Denied.

           87.     Denied.

           88.     Denied.

           89.     Denied.

           90.     Denied.

                             Count II – Violation of the Rehabilitation Act
                              (Against University of Southern Mississippi)

           91.     Defendant incorporates its responses to the prior paragraphs.
Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 11 of 13



92.    This paragraph does not contain an averment of fact or law as to Defendant.

93.    Admitted.

94.    Denied.

95.    Denied.

96.    Denied.

97.    Denied.

98.    This paragraph does not contain an averment of fact or law as to Defendant.

99.    This paragraph does not contain an averment of fact or law as to Defendant.

100.   Denied.

101.   Denied.

102.   This paragraph and its subparts are denied.

103.   Denied.

                 Count III – Negligent Disclosure of Information
                    (Against Athletic Program Does and USM)

104.   Defendant incorporates its responses to the prior paragraphs.

105.   This paragraph does not contain an averment of fact or law as to Defendant.

106.   Denied as stated.

107.   Denied as stated.

108.   Denied.

109.   Denied.

110.   Denied.

            Count IV – Breach of Contract/Promissory Estoppel
                 (Against Defendants Dan Disch and USM)

111.   Defendant incorporates its responses to the prior paragraphs.
      Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 12 of 13



       112.    Denied.

       113.    Denied.

       114.    Denied.

                                 V.      RELIEF REQUESTED

       Defendant denies that Plaintiff is entitled to any relief of any kind from Defendant. This

paragraph and its subparts are denied.

       Defendant requests a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests this Court to grant

judgment in favor of Defendant, dismiss this matter with prejudice and tax all costs of court against

Plaintiff. Defendant requests such other relief as may be appropriate under the circumstances.

       THIS, the 28th day of November, 2018.

                                              Respectfully submitted,

                                              UNIVERSITY OF SOUTHERN MISSISSIPPI


                                              /s/ Pope S. Mallette
                                              POPE S. MALLETTE (MB NO. 9836)
                                              J. ANDREW MAULDIN (MB NO. 104227)
                                              ATTORNEYS FOR DEFENDANT



OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Tel: (662) 236-0055
Fax: (662) 236-0035
pmallette@mayomallette.com
dmauldin@mayomallette.com
      Case 2:18-cv-00150-KS-JCG Document 43 Filed 11/28/18 Page 13 of 13




                                     CERTIFICATE OF SERVICE

        I, Pope S. Mallette, one of the attorneys for Defendant, do certify that I have electronically

filed this document in the ECF system with the Clerk of the Court which sent notification of the

filing to all attorneys of record.

        THIS, the 28th day of November, 2018.

                                               /s/ Pope S. Mallette
                                               POPE S. MALLETTE
